COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00172-CR


Steve Robert Patterson                   §    From the 235th District Court

                                         §    of Cooke County (10-00267)

v.                                       §    May 14, 2015

                                         §    Opinion by Justice Walker

The State of Texas                       §    (p)

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in part of the trial court’s judgment. We affirm the trial court’s

judgment of conviction but reverse the trial court’s judgment as to punishment

and remand this case to the trial court for a new trial on punishment only.


                                     SECOND DISTRICT COURT OF APPEALS

                                     By _/s/ Sue Walker___________________
                                        Justice Sue Walker